Citation Nr: 1204256	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a fracture of the left metatarsals, for the period from January 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1957 to May 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran did not request a hearing before the Board.  

Reviewing the procedural history of this matter, in an April 2008 rating decision from which this appeal arises, the RO granted a temporary rating of 100 percent for the Veteran's left foot disability based on left foot surgical treatment necessitating convalescence, effective from November 6, 2007 through December 31, 2007; and, as the Veteran's left foot disability had been rated as noncompensable (zero percent) prior to the November 6, 2007 surgical procedure, rated the Veteran's left foot disability as noncompensable for the period from January 1, 2008.  

This appeal arises from the Veteran's disagreement with the noncompensable rating assigned for the left foot disability for the rating period from January 1, 2008.  In a February 2009 rating decision, the RO assigned a 10 percent rating for the Veteran's left foot disability for the rating period from January 1, 2008.  The 100 percent rating assigned from the period from November 6, 2007 through December 1, 2008 is not at issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the increased rating period under appeal from January 1, 2008, the Veteran's left foot disability has been manifested symptomatology more nearly approximating severe symptomatology.

2.  For the increased rating period under appeal from January 1, 2008, the Veteran's left foot disability has not been manifested by loss of use of the left foot.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 30 percent, but no greater than 30 percent, for service-connected residuals of a fracture of the left metatarsals have been met for the rating period from January 1, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in November 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Vazquez-Flores.  This notice was issued after the issuance of the rating decision from which the Veteran's claim arises. 

In Pelegrini, 18 Vet. App. at 112 (Pelegrini II), the Court held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This was not done in this case; however, subsequent to the issuance of the aforementioned notice letter, the RO re-adjudicated the Veteran's claim, as demonstrated by the February 2009 Statement of the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42   (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  As the SOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  In December 2008, the RO provided the Veteran with a VA medical examination.  The Board notes that the December 2008 VA medical examination report was written after an interview with the Veteran, a review of the claims file, an examination of the Veteran, and contains findings regarding the extent of the Veteran's left foot disability.  

The Board notes that the VA examiner did not comment on whether the Veteran would experience additional limitation of motion or functional limitation due to weakness, excess fatigability, incoordination, or pain on movement of a joint, swelling, deformity, or atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Normally, such information is required in a VA examination report provided to determine the current severity of a musculoskeletal disability.  Yet, in this decision, the Board will grant the Veteran an increased rating of 30 percent as the Veteran's left foot disability symptomatology more nearly approximates that required for a 30 percent rating under the criteria of Diagnostic Code 5284 for the entire increased rating period under appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  As will be noted below, a next higher 40 percent rating is not allowed under Diagnostic Code 5284 unless the evidence shows that the Veteran's left foot disability symptomatology more nearly approximates the loss of use of the left foot.  Id.  

The Board notes that nothing in the evidence or the contentions in this case suggests that the Veteran cannot use his left foot due to the service-connected disability.  In the most recent lay statement, dated March 2010, the Veteran stated that his left foot disability is manifested by swelling, restricting his ability to "get from place to place easily."  Any DeLuca analysis by the December 2008 VA examiner would at best show some additional functional limitations or further limitation of motion of the left foot due to such orthopedic factors; however, any DeLuca opinion by the VA examiner could not include limitation to the extent of complete loss of use of the left foot, as such a finding would be inconsistent with the Veteran's own reports and contentions, the examiner's own clinical findings, and the other evidence of record.  

The Veteran has never contended that his foot disability caused a complete loss of use of the left foot as is required for a higher rating of 40 percent.  As all the evidence, to include the Veteran's own reports of impairment and the December 2008 VA medical examination report, indicates the Veteran is able to use his left foot, the Veteran's left foot disability does not more nearly approximate the symptomatology required for an even higher rating under Diagnostic Code 5284 and an even higher 40 percent rating will not be granted.  Therefore, as nothing in the evidence, to include the Veteran's lay statements, suggests that the Veteran experiences additional functional limitation equivalent to the loss of use of the left foot due to his disability, the Board finds that the December 2008 VA examination report is adequate for VA disability rating purposes, even though the VA examiner failed to comment on any additional functional limitation.  For this reason, there is no duty to provide an additional examination or medical opinion for this increased rating claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria
	
Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his left foot disability.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of his left foot disability merely because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  However, the Board is also obligated to review and weigh the credibility of the lay evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran's service-connected left foot disability (residuals of a fracture of the left metatarsals) has been rated as 10 percent disabling under Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of additional limitation of motion or functional limitation due to weakness, excess fatigability, incoordination, or pain on movement of a joint, swelling, deformity, or atrophy of disuse.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

Increased Rating for a Left Foot Disability

The Veteran essentially contends that his service-connected left foot disability is more severe than the 10 percent rating assigned under Diagnostic Code 5284 for the period from January 1, 2008.  Specifically, in a March 2009 statement, the Veteran indicated that he would have to wear a foot and leg brace for the rest of his life.  The Veteran wrote that the foot and leg brace would cause him to limp and lose control of his balance.  VA treatment records indicate that the Veteran subsequently stopped wearing the ankle-foot orthotic due to the imbalance it caused.  In a March 2010 statement, the Veteran indicated that the left foot disability caused his left foot to swell, making it difficult to get "from place to place easily."  

Having reviewed the record of evidence, the Board finds that the Veteran's left foot disability more nearly approximates severe symptomatology for the entire rating period under appeal, as required for a 30 percent disability rating under Diagnostic Code 5284.  In the December 2008 VA medical examination report, the Veteran indicated that he experienced pain on the top of the left foot extending up his ankle upon weight bearing.  The Veteran also indicated experiencing some stiffness and swelling at night.  The Veteran reported that he wore a custom foot and ankle brace daily and shoes with orthotics, and these helped some with pain relief.  The Veteran reported no pain at rest, but pain with any standing and walking.  The Veteran stated that he did not have flare-ups and was independent in his physical activities.  The Veteran stated that he was able to walk for 15 minutes and stand for 30 minutes.

Upon examination, the December 2008 VA examiner noted that the Veteran walked with a mildly antalgic gait due to foot pain.  Examination of the left foot and ankle revealed no deformity or swelling.  The VA examiner found pain and tenderness upon manipulation of the forefoot particularly with plantar pressure.  The VA examiner noted no edema.  Pedal pulses were 2+.  Dorsiflexion was from zero to 10 degrees, limited by stiffness, and plantar flexion was from zero to 40 degrees, limited by joint stiffness.  The diagnosis was a left foot disability with a painful gait.  

Having reviewed the record of evidence, the Board finds that the Veteran is able to walk and move his foot on his ankle in a productive manner.  The Veteran does not use any assistive devices, such as braces or crutches, and is able to use his foot to walk.  Yet, the evidence indicates that the Veteran experiences pain in the left foot upon standing and walking.  The record contains no evidence that the Veteran is able to put pressure on his left foot without experiencing pain.  The Veteran is only able to walk for 15 minutes at a time or stand for 30 minutes at a time.  Based on this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left foot disability symptomatology more nearly approximates severe symptomatology, as required for a 30 percent rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a. 

The Board also finds that the Veteran's left foot disability is not manifested by symptomatology more nearly approximating that of a loss of use of the left foot at any time, as required for a 40 percent disability rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  The record contains no evidence that the Veteran is unable to use his left foot at all.  The treatment records and the Veteran's own statements indicate that the Veteran is able to walk, even if with some pain.  The Board notes that such pain upon walking is contemplated by the 30 percent rating under Diagnostic Code 5284.  

In considering the applicability of other Diagnostic Codes related to the feet, the Board finds that Diagnostic Code 5030, contemplating degenerative arthritis; Diagnostic Code 5010, contemplating traumatic arthritis; Diagnostic Code 5277, contemplating weak foot; Diagnostic Code 5278, contemplating claw foot; Diagnostic Code 5279 contemplating Morton's disease; Diagnostic Code 5280, contemplating unilateral hallux valgus; Diagnostic Code 5281, contemplating severe unilateral hallux rigidus; Diagnostic Code 5282, contemplating hammer toe; or Diagnostic Code 5283, contemplating malunion or nonunion of the tarsal or metatarsal bones, are not applicable as the medical evidence of record is silent for evidence of such or the diagnostic codes do not provide a potentially higher disability rating in excess of 30 percent.  Accordingly, these Diagnostic Codes may not serve as bases for an increased disability rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2011).

For these reasons, the Board finds that the Veteran is not entitled to a rating greater than 30 percent for a left foot disability for the entire increased rating period under appeal from January 1, 2008.  In reaching this conclusion, the Board has considered whether the evidence shows that the Veteran has any additional limitation of motion due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca at 206-07.  As noted above, the record contains no evidence that the Veteran was unable to use his left foot during the entire increased rating period under appeal.  

Based on the evidence of record, the Board finds that the Veteran's left foot disability meets the criteria for a rating of 30 percent, but no greater than 30 percent, for the entire increased rating period under appeal from January 1, 2008.  As the preponderance of the evidence is against a rating in excess of 30 percent, the benefit of the doubt doctrine is not for application for that part of the appeal.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for a left foot disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected left foot disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left foot disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5284, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5284 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's left foot disability has been manifested by severe symptomatology to include pain upon all palpation, standing, and walking.  The assigned 30 percent schedular disability rating takes into account severe symptomatology, including pain upon use, not equivalent to the loss of use of the foot.  The evidence indicates that the Veteran can still use his left foot to walk and stand, even if doing so causes pain.  The Veteran's left foot disability directly corresponds to the schedular criteria for the 30 percent evaluation under Diagnostic Code 5284.  The schedular rating criteria also incorporate various orthopedic factors that limit motion or function of the foot.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca.

As the schedular evaluation contemplates the Veteran's level of disability and symptomatology, the Board need not determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of 

evidence that the schedular rating criteria is inadequate to rate the Veteran's left foot disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating of 30 percent, but no greater than 30 percent, for service-connected residuals of a fracture of the left metatarsals, for the entire rating period under appeal from January 1, 2008, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


